DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 11/17/2021  Claims 1 and 2 remain pending in the present application.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Lacey C. Miller on 1/13/2022.

The application has been amended as follows (only amended claims shown):
1. (Currently Amended) A method for determining location of a target within an indoor environment, comprising the steps of:
a) classifying a set of sensors as being either anchors or targets wherein anchors have known locations within the indoor environment and targets have unknown locations within the indoor environment, wherein each of the anchors and targets comprise hardware having sensing and wireless communication capabilities;
b) categorizing a distance between a pair of sensors as being one of anchor-anchor, anchor-target, or target-target, wherein the distance of anchor-anchor pairs is known;
c) creating a data set of ordinal data comprising a comparative pairwise distance between each pair of sensors, wherein the data set is created using at least one of sound levels from transmitted audio, received clock times, and received signal strength measures, which are not reliable;
d) ranking and aggregating the ordinal data to produce a set of scores, where each score represents a spatial proximity;
e) transforming, using the known distances of the anchor-anchor pairs, the scores into estimated distances for each anchor-target pair; and
f) inferring a location estimate of targets by formulating and solving a multidimensional unfolding optimization comprising the known anchor locations and the estimated distances for each anchor-target pair.
	Allowable Subject Matter
Claims 1 and 2 are allowed.

The following is an Examiner’s statement of reasons for allowance: Considering claims 1 and 2, the best prior art found during the prosecution of the present application, Li et al. (U.S. Patent Application Publication No. 2019/0277939 A1) and Un et al. (U.S. Patent Application Publication No. 2013/0260782 A1), fails to disclose, teach, or suggest the limitations of classifying a set of sensors as being either anchors or targets wherein anchors have known locations within the indoor environment and targets have unknown locations within the indoor environment, wherein each of the anchors and targets comprise hardware having sensing and wireless communication capabilities and creating a data set of ordinal data comprising a comparative pairwise distance between each pair of sensors, wherein the data set is created using at least one of sound levels from transmitted audio, received clock times, and received signal strength measures, which are not reliable in combination with and in the context of all of the other limitations in claims 1 and 2.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mark G. Pannell/Examiner, Art Unit 2642